(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por Cuanto, el penúltimo párrafo de la opinión emitida para fun-dar la resolución por virtud de la cual se declaró con lugar el re-curso, dice: “En su alegato el registrador dice que la práctica general seguida en todos los registros de la isla sostiene su interpreta-ción de la ley pero no está claro si su dicho se refiere al caso de fincas radicadas no sólo en municipios distintos si que también en registros diferentes. No conocemos en verdad con exactitud cuál sea la práctica. Hemos llegado a la conclusión que estimamos .justa y procedente y de acuerdo con ella decidiremos el recurso, pero si el registrador se considera tan firme en su posición que crea que la justicia exige que nuestra decisión sea o.tra, puede pedir reconside-ración robusteciendo sus argumentos y explicando mejor y más de-talladamente la práctica invocada”; y
*982POR CUANTO, en la moción del registrador que en efecto presen-tara solicitando la reconsideración, nacía se explica en relación con la práctica seguida en los otros registros de la propiedad de la isla, ni en realidad se expone argumento nuevo alguno que nos baga variar de criterio:
Por tanto, se declara sin lugar la reconsideración solicitada.